United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE NAVY,
PUGET SOUND NAVAL SHIPYARD,
Bremerton, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-815
Issued: October 13, 2011

Oral Argument September 13, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 13, 2011 appellant, through her representative, filed a timely appeal from
the September 1, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her request for reconsideration. As more than 180 days lapsed from the
date of OWCP’s September 21, 2009 merit decision to the filing of this appeal on February 13,
2011, pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board only has jurisdiction to review this nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s August 10, 2010 request for
reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 1, 2008 appellant, a 67-year-old supervisory budget analyst, filed an
occupational disease claim alleging that she sustained a pulmonary injury in the performance of
duty as a result of exposure to polychlorinated biphenyls (PCBs), asbestos and mold spores.
Dr. Robert E. Cox, Board-certified in pulmonary disease and an OWCP second opinion
physician, found there was no evidence that appellant’s condition, which met the case definition
for mycobacterial pulmonary disease, was in any way related to occupational exposure to smoke,
PCBs, asbestos or mold. He added that a differential diagnosis of hypersensitivity pneumonitis
was unlikely due to the x-ray characteristics, but even if she had the disease, it would not be
related to mold exposure in the late 1990s because she did not develop symptoms until 2007.
In a decision dated September 21, 2009, OWCP denied appellant’s claim for benefits.
Noting that her physicians had provided no opinion on the issue of causal relationship, it found
that Dr. Cox’s opinion was unequivocal and established that appellant’s pulmonary disease was
not related to her occupational exposure.
On August 10, 2010 appellant requested reconsideration. She submitted, among other
things, a June 11, 2010 report of Dr. Janette Harbottle Hope, Board-certified in family medicine,
found that appellant’s exposure to a heavily damaged workplace was the most likely cause of her
mycobacterium avium intracellular (MAI) infection and hypersensitivity pneumonitis. Dr. Hope
explained that appellant’s history was unremarkable for lack of exposure to other common
sources of mycobacteria. Further, she noted that appellant’s symptoms started in 1999, while
exposed to a heavily water-damaged building at work, and progressed over the years, as was
typical for her illness. “Therefore, based on her clinical and exposure histories, it is my opinion
that the cause of [appellant’s] MAI and hypersensitivity pneumonitis is exposure to mold spores
and a heavily water damaged workplace from January 1997 through the end of 1999.”
In a decision dated September 1, 2010, OWCP denied appellant’s request for
reconsideration. It found that Dr. Hope’s report was new but repetitious and “does not provide
new and relevant evidence establishing that the claimant’s diagnosed conditions are medically
related to her work exposure.”
On appeal, appellant’s representative argued that Dr. Hope’s opinion on causal
relationship was new and relevant. He asked the Board to remand the case to OWCP for a merit
review.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
2

5 U.S.C. § 8128(a).

2

not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.4 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.5
ANALYSIS
Appellant sent her August 10, 2010 request for reconsideration within one year of the
OWCP’s September 21, 2009 merit decision denying her claim for workers’ compensation
benefits. Her request was therefore timely. The question for determination is whether
appellant’s request met at least one of the three standards for obtaining a merit review of her
case.
OWCP denied appellant’s claim for benefits on the issue of causal relationship. None of
her physicians had offered an opinion on whether her pulmonary condition was causally related
to the accepted occupational exposures. Dr. Cox, a second opinion physician who was Boardcertified in pulmonary disease, offered an unequivocal opinion negating causal relationship.
To support her request for reconsideration, appellant submitted the June 11, 2010 report
of Dr. Hope, who is Board-certified in family medicine, offered an opinion that the cause of
appellant’s MAI and hypersensitivity pneumonitis was exposure to mold spores and a heavily
water-damaged workplace from January 1997 through the end of 1999. This opinion directly
addressed the grounds upon which OWCP denied appellant’s claim and clearly tended to support
the element of causal relationship. As was noted in denying appellant’s request for
reconsideration, Dr. Hope’s report was new and had not previously been considered.
For these reasons, the Board finds that Dr. Hope’s June 11, 2010 report constituted
relevant and pertinent new evidence not previously considered by OWCP. It satisfied one of the
three standards for obtaining a merit review of her case. The Board finds that she is entitled to a
merit review. The Board will set aside OWCP’s September 1, 2010 decision denying appellant’s
request for reconsideration and will remand the case for a merit review. After such further
development of the evidence as might be necessary, OWCP shall issue an appropriate final
decision on appellant’s entitlement to workers’ compensation benefits.

3

20 C.F.R. § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

3

CONCLUSION
The Board finds that OWCP abused its discretion by denying appellant’s August 10,
2010 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the September 1, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: October 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

